UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-07917 Wilshire Variable Insurance Trust (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jason A. Schwarz, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: December 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Wilshire Variable Insurance Trust ANNUAL REPORT Equity Fund Balanced Fund Income Fund Small Cap Growth Fund International Equity Fund Socially Responsible Fund December 31, 2012 Wilshire Variable Insurance Trust Table of Contents Shareholder Letter 2 Fund Commentaries 3 Disclosure of Fund Expenses 15 Schedules of Investments 17 Statements of Assets and Liabilities 45 Statements of Operations 46 Statements of Changes in Net Assets 47 Financial Highlights 49 Notes to Financial Statements 55 Report of Independent Registered Public Accounting Firm 65 Additional Fund Information 66 Board Approval of Advisory and Subadvisory Agreements 69 Tax Information 73 Shares of the Equity Fund, Balanced Fund, Income Fund, Small Cap Growth Fund, International Equity Fund and Socially Responsible Fund are sold only as the underlying investment for variable annuity contracts issued by insurance companies. This report is authorized for use in connection with any offering of a Fund’s shares only if accompanied or preceded by the Fund’s current prospectus. Shares of the Wilshire Variable Insurance Trust are distributed by SEI Investments Distribution Co. Wilshire Variable Insurance Trust Shareholder Letter Dear Wilshire Variable Insurance Trust Shareholder: We are pleased to present this annual report to all shareholders of the Wilshire Variable Insurance Trust. This report covers the period from January 1, 2012 to December 31, 2012 for the Equity, Balanced, Income, Small Cap Growth, International Equity and Socially Responsible Funds. MARKET ENVIRONMENT U.S. Equity Market Despite short-term volatility in equities mainly due to uncertainty surrounding the situation in the euro-zone, domestic markets were able to push ahead in 2012, with the Wilshire 5000 IndexSM gaining 15.54% for the year. This advance marked the Wilshire 5000’s fourth consecutive year of positive returns, and a 76.17% advance since the end of 2008. All style and size segments delivered very strong returns across the board, with growth stocks outpacing value in the large cap segment (16.90% v. 14.56%), and small cap outperforming large cap for the year (18.76% v. 15.74%). Markets suffered through the months of October and November as concerns over the outcome of the Presidential election, as well as the fallout from Superstorm Sandy, began to weigh on investor sentiment. In the fourth quarter, markets remained volatile as the “fiscal cliff” negotiations heated up, but ultimately rose when an agreement was reached. Financials was the best performing sector for the year, returning 26.44%, while the Energy and Utilities sectors lagged, returning 3.85% and 2.17%, respectively. International Equity Market Despite continued fiscal upheaval in Europe, 2012 proved to be a good year for global stocks overall, with the MSCI EAFE Index and MSCI Emerging Markets Index gaining 17.32% and 18.22%, respectively. In July, European Central Bank President Mario Draghi said he would do “whatever it takes” to preserve the euro, boosting investor confidence worldwide. The euro received additional support from the European Central Bank through several stimulus packages, averting a potential breakup of the euro-zone. European stocks rallied at the end of the year, with the MSCI Europe Index rising 19.12% for 2012, its strongest annual gain since 2009. China also made headlines as investors grew nervous about a possible slowdown in the world’s second largest economy. While China’s economy did cool down, expanding at an annualized rate of 7.4% in the third quarter, by the end of the year the country was showing increasing signs of renewed economic growth. Bond Market Fixed income securities rallied in 2012, with all sectors of the debt market gaining and the Barclays U.S. Aggregate Bond Index returning 4.21%. As Federal Reserve policy kept Treasury yields depressed, investors in search of higher yield ventured farther out on the yield curve. The 10-year Treasury yield remained volatile over the year, soaring to over 2.39% in March, and then falling to an all-time low of 1.38% in July as concerns over the euro-zone debt crisis rapidly escalated. At the end of the year, the 10-year Treasury ended up just about where it started at 1.76%. High yield and corporate sectors performed well, as the Barclays U.S. Corporate High Yield Index and Barclays U.S. Credit Index rose 15.81% and 9.89%, respectively. The Barclays EM Local Currency Government Universal Index posted strong performance, returning 11.21%. However, the Barclays Global Aggregate Index posted returns in line with its U.S. counterpart, gaining 4.32%. FUND PERFORMANCE REVIEW The Wilshire Variable Insurance Trust Funds turned in mixed performance in 2012. The Equity Fund returned 14.66% for the year, underperforming the S&P 500 Index return of 16.00%. The Balanced Fund returned 12.11% for the year, slightly trailing its custom benchmark return of 12.17%. The Income Fund returned 7.31% for the year, outperforming the Barclays Capital U.S. Aggregate Bond Index return of 4.21% by 3.10%. The Small Cap Growth Fund returned 6.85% for the year, underperforming the Russell 2000 Growth Index return of 14.59% by 7.74%. The International Equity Fund returned 18.33% in the year, outperforming the MSCI EAFE Index return of 17.32%. Lastly, the Socially Responsible Fund returned 15.61% in the year, trailing the S&P 500 Index return of 16.00%. We are mindful that markets can behave erratically and current trends shift swiftly. You can expect us to continue to work diligently to manage your investments and seek to generate returns commensurate with the Funds’ investment objectives. As always, we sincerely appreciate your continued support and confidence in Wilshire Associates. Sincerely, Jason Schwarz President, Wilshire Variable Insurance Trust 2 Wilshire Variable Insurance Trust Equity Fund Commentary EQUITY FUND Average Annual Total Return One Year Ended 12/31/12 14.66% Five Years Ended 12/31/12 (1.69)% Ten Years Ended 12/31/12 5.03% S&P 500 INDEX(1) Average Annual Total Return One Year Ended 12/31/12 16.00% Five Years Ended 12/31/12 1.66% Ten Years Ended 12/31/12 7.10% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Equity Fund and the S&P 500 Index through 12/31/12. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2012, there were no waivers. 3 Wilshire Variable Insurance Trust Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2012) Stock markets around the world rallied in 2012 as stimulus measures by central banks overshadowed continuing concerns about a slowing global economy. After getting off to a fast start in the first quarter, equity markets sold off in the second quarter as fears over the European debt crisis and a “hard-landing” in the Chinese economy rattled investors. Markets reversed course in July as concerns over a euro-zone breakup subsided when European Central Bank (“ECB”) President Mario Draghi declared that the ECB would do “whatever it takes” to preserve the monetary union. Markets trended downwards to start the fourth quarter as election jitters and worries about the upcoming “fiscal cliff” weakened investor confidence. Equity markets rallied on the final trading day of the year as U.S. political leaders hinted that an agreement to avoid the “fiscal cliff” was imminent. Supported by generally strong corporate earnings, investors shifted out of defensive sectors and into the more cyclical, economically-sensitive areas of the market in 2012. Financials and Consumer Discretionary were the best performing sectors for the year, returning 26.4% and 23.9%, respectively, while Utilities was the worst, returning 2.2%. For 2012, small capitalization stocks outperformed large capitalization stocks returning 18.8% and 15.7%, respectively, and across market capitalizations, value stocks generally outperformed growth stocks. The small value style delivered the best returns for the year, up 21.5%, while large value and mid growth trailed other styles, returning 14.6% and 13.5%, respectively. The Equity Fund (the “Fund”) returned 14.66% for the year ended December 31, 2012, underperforming the Fund’s benchmark (the S&P 500 Index) return of 16.00%. The Fund’s performance was hampered by negative stock selection across a variety of sectors, most notably in Consumer Discretionary, Information Technology and Financials. Underperformance was modestly offset by strong stock selection in Health Care and Energy. Despite the Fund’s underperformance versus its benchmark, we remain confident in our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2013 and should benefit as macroeconomic fears are allayed and investors return their focus to company fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities and affiliated funds, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 4 Wilshire Variable Insurance Trust Balanced Fund Commentary BALANCED FUND Average Annual Total Return One Year Ended 12/31/12 12.11% Five Years Ended 12/31/12 1.35% Ten Years Ended 12/31/12 5.19% STOCK/BOND COMPOSITE INDEX(1) Average Annual Total Return One Year Ended 12/31/12 12.17% Five Years Ended 12/31/12 2.82% Ten Years Ended 12/31/12 6.93% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Balanced Fund and the Stock/Bond Composite Index through 12/31/12. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. Stock/Bond Composite Index is a blend of 50% S&P 500 Index, 35% Barclays Capital U.S. Aggregate Bond Index and 15% of the MSCI EAFE Index. The S&P 500 Index is an unmanaged index consisting of 500 stocks. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2012, there were no waivers. 5 Wilshire Variable Insurance Trust Balanced Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2012) Stock markets around the world rallied in 2012 as stimulus measures by central banks overshadowed continuing concerns about a slowing global economy. After getting off to a fast start in the first quarter, equity markets sold off in the second quarter as fears over the European debt crisis and a “hard-landing” in the Chinese economy rattled investors. Markets reversed course in July as concerns over a euro-zone breakup subsided when European Central Bank (“ECB”) President Mario Draghi declared that the ECB would do “whatever it takes” to preserve the monetary union. Markets trended downwards to start the fourth quarter as election jitters and worries about the upcoming “fiscal cliff” weakened investor confidence. Equity markets rallied on the final trading day of the year as U.S. political leaders hinted that an agreement to avoid the “fiscal cliff” was imminent. Supported by generally strong corporate earnings, investors shifted out of defensive sectors and into the more cyclical, economically-sensitive areas of the market in 2012. Financials and Consumer Discretionary were the best performing sectors for the year, returning 26.4% and 23.9%, respectively, while Utilities was the worst, returning 2.2%. For 2012, small capitalization stocks outperformed large capitalization stocks returning 18.8% and 15.7%, respectively, and across market capitalizations, value stocks generally outperformed growth stocks. The small value style delivered the best returns for the year, up 21.5%, while large value and mid growth trailed other styles, returning 14.6% and 13.5%, respectively. Fixed income securities underperformed equities this year as central banks around the globe continued to support economic uncertainty with accommodative macroeconomic policies. The U.S. bond market rose 4.22% for the year, driven by consumer demand for investment grade corporate bonds as low interest rate Treasuries caused investors to seek out higher yields in other safe haven assets. The 10-Year U.S. Treasury declined 11 basis points to close the year at 1.78%. The modest change masked a volatile year which saw the 10-year Treasury swing from a high of 2.39% in March to a historic low of 1.39% in July. The third quarter also saw the U.S. Federal Reserve announce the much anticipated next round of quantitative easing. In December, the Federal Reserve then announced its intent to keep interest rates near zero until unemployment fell below 6.5% - the first time the central bank explicitly tied interest rates to an economic target. The Balanced Fund (the “Fund”) returned 12.11% for the year ended December 31, 2012, slightly trailing the Fund’s custom benchmark return of 12.17%. The Fund was hampered by poor stock selection in Financials and Information Technology. Performance was boosted by strong stock selection in Health Care and Energy. On the fixed income portion of the Fund, exposure to Non-Agency Mortgage Backed Securities and Investment Grade Credit lifted Fund performance. Despite the Fund’s underperformance versus its benchmark, we remain confident in the sub-advisers of the underlying funds, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2013 and should benefit as macroeconomic fears are allayed and investors return their focus to company fundamentals. The Balanced Fund attempts to achieve its objective by investing in other funds. You may invest in the underlying funds directly. By investing in the underlying funds indirectly through the Balanced Fund, you will incur not only the expenses of the underlying funds, but also the expenses of the Balanced Fund. The Balanced Fund is subject to the risks of the underlying funds it holds. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments and investments in affiliated funds, at value. 6 Wilshire Variable Insurance Trust Income Fund Commentary INCOME FUND Average Annual Total Return One Year Ended 12/31/12 7.31% Five Years Ended 12/31/12 5.82% Ten Years Ended 12/31/12 5.15% BARCLAYS CAPITAL U.S. AGGREGATE BOND INDEX(1) Average Annual Total Return One Year Ended 12/31/12 4.21% Five Years Ended 12/31/12 5.95% Ten Years Ended 12/31/12 5.18% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Income Fund and the Barclays Capital U.S. Aggregate Bond Index through 12/31/12. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2012, there were no waivers. 7 Wilshire Variable Insurance Trust Income Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2012) Fixed income securities underperformed equities this year as central banks around the globe continued to support economic uncertainty with accommodative macroeconomic policies. The U.S. bond market rose 4.22% for the year, driven by consumer demand for investment grade corporate bonds as low interest rate Treasuries caused investors to seek out higher yields in other safe haven assets. The 10-Year U.S. Treasury declined 11 basis points to close the year at 1.78%. The modest change masked a volatile year which saw the 10-year Treasury swing from a high of 2.39% in March to a historic low of 1.39% in July. The third quarter also saw the U.S. Federal Reserve announce the much anticipated next round of quantitative easing. In December, the Federal Reserve then announced its intent to keep interest rates near zero until unemployment fell below 6.5% - the first time the central bank explicitly tied interest rates to an economic target. The Income Fund (the “Fund”) returned 7.31% for the year ended December 31, 2012, outperforming the Fund’s benchmark (the Barclays Capital U.S. Aggregate Bond Index) return of 4.21% by 3.10%. The Fund’s exposure to Non-Agency Mortgage Backed Securities, Investment Grade Credit, and High Yield Credit aided outperformance. We are pleased with the performance of the Fund and are encouraged by the current activities and positioning of our sub-adviser, who continues to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2013 and should benefit as macroeconomic fears are allayed and investors return their focus on company fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 8 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary SMALL CAP GROWTH FUND Average Annual Total Return One Year Ended 12/31/12 6.85% Five Years Ended 12/31/12 (1.59)% Ten Years Ended 12/31/12 7.27% RUSSELL 2(1) Average Annual Total Return One Year Ended 12/31/12 14.59% Five Years Ended 12/31/12 3.49% Ten Years Ended 12/31/12 9.80% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Small Cap Growth Fund and the Russell 2000 Growth Index through 12/31/12. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. The Russell 2000 Growth Index is an unmanaged index comprised of the Russell 2000 Growth securities with a greater-than-average growth orientation. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2012, fees totaling 0.20% of average net assets were waived. 9 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2012) Stock markets around the world rallied in 2012 as stimulus measures by central banks overshadowed continuing concerns about a slowing global economy. After getting off to a fast start in the first quarter, equity markets sold off in the second quarter as fears over the European debt crisis and a “hard-landing” in the Chinese economy rattled investors. Markets reversed course in July as concerns over a euro-zone breakup subsided when European Central Bank President Mario Draghi declared that the ECB would do “whatever it takes” to preserve the monetary union. Markets trended downwards to start the fourth quarter as election jitters and worries about the upcoming “fiscal cliff” weakened investor confidence. Equity markets rallied on the final trading day of the year as U.S. political leaders hinted that an agreement to avoid the “fiscal cliff” was imminent. Supported by generally strong corporate earnings, investors shifted out of defensive sectors and into the more cyclical, economically-sensitive areas of the market in 2012. Financials and Consumer Discretionary were the best performing sectors for the year, returning 26.4% and 23.9%, respectively, while Utilities was the worst, returning 2.2%. For 2012, small capitalization stocks outperformed large capitalization stocks returning 18.8% and 15.7%, respectively, and across market capitalizations, value stocks generally outperformed growth stocks. The small value style delivered the best returns for the year, up 21.5%, while large value and mid growth trailed other styles, returning 14.6% and 13.5%, respectively. The Small Cap Growth Fund (the “Fund”) returned 6.85% for the year ended December 31, 2012, underperforming the Fund’s benchmark (the Russell 2000 Growth Index) return of 14.59% by 7.74%. The Fund’s performance was hampered by negative stock selection across a variety of sectors, most notably in Information Technology, Consumer Discretionary and Consumer Staples. An underweight allocation to Industrials also weighed on performance. Underperformance was modestly offset by strong stock selection in Materials. Despite the Fund’s underperformance versus its benchmark, we remain confident in our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2013 and should benefit as macroeconomic fears are allayed and investors return their focus to company fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. Small company stocks may be subject to a higher degree of market risk than the securities of more established companies because they tend to be more volatile and less liquid. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 10 Wilshire Variable Insurance Trust International Equity Fund Commentary INTERNATIONAL EQUITY FUND Average Annual Total Return One Year Ended 12/31/12 18.33% Five Years Ended 12/31/12 (3.71)% Ten Years Ended 12/31/12 6.04% MSCI EAFE INDEX(1) Average Annual Total Return One Year Ended 12/31/12 17.32% Five Years Ended 12/31/12 (3.69)% Ten Years Ended 12/31/12 8.21% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the International Equity Fund and the MSCI EAFE Index through 12/31/12. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2012, fees totaling 0.20% of average net assets were waived. 11 Wilshire Variable Insurance Trust International Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2012) Stock markets around the world rallied in 2012 as stimulus measures by central banks overshadowed continuing concerns about a slowing global economy. After getting off to a fast start in the first quarter, equity markets sold off in the second quarter as fears over the European debt crisis and a “hard-landing” in the Chinese economy rattled investors. Markets reversed course in July as concerns over a euro-zone breakup subsided when European Central Bank (“ECB”) President Mario Draghi declared that the ECB would do “whatever it takes” to preserve the monetary union. Markets trended downwards to start the fourth quarter as election jitters and worries about the upcoming “fiscal cliff” weakened investor confidence. Equity markets rallied on the final trading day of the year as U.S. political leaders hinted that an agreement to avoid the “fiscal cliff” was imminent. Supported by generally strong corporate earnings, investors shifted out of defensive sectors and into the more cyclical, economically-sensitive areas of the market in 2012. Financials and Consumer Discretionary were the best performing sectors for the year, returning 26.4% and 23.9%, respectively, while Utilities was the worst, returning 2.2%. For 2012, small capitalization stocks outperformed large capitalization stocks returning 18.8% and 15.7%, respectively, and across market capitalizations, value stocks generally outperformed growth stocks. The small value style delivered the best returns for the year, up 21.5%, while large value and mid growth trailed other styles, returning 14.6% and 13.5%, respectively. Developed international and emerging market equities ended the year higher with the MSCI EAFE Index returning 17.3% and the MSCI Emerging Markets Index returning 18.2%. European stock markets rallied across the continent following unprecedented action by political and economic leaders to save the euro-zone from collapse. Despite the improvement in investor sentiment, the European economy continued to deteriorate, and in the third quarter, the euro zone officially fell into recession for the second time since 2009. The Japanese stock market fluctuated throughout 2012, but ended the year sharply higher as, following elections, expectations of further monetary stimulus measures boosted equity markets. Stocks also rallied as China’s economy regained momentum and fears of a significant slowdown in the world’s second largest economy diminished. The International Equity Fund (the “Fund”) returned 18.33% in the year ended December 31, 2012, outperforming the Fund’s benchmark (the MSCI EAFE Index) return of 17.32%. The Fund’s outperformance was driven by strong stock selection in Industrials, Consumer Discretionary and Information Technology, as well as from an underweight allocation to Materials. We are pleased with the performance of the Fund and are encouraged by the current activities and positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2013 and should benefit as macroeconomic fears are allayed and investors return their focus on company fundamentals. Foreign securities may be subject to a higher degree of market risk due to currency fluctuations, lack of liquidity, and political and economic instability. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 12 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary SOCIALLY RESPONSIBLE FUND Average Annual Total Return One Year Ended 12/31/12 15.61% Five Years Ended 12/31/12 (1.61)% Ten Years Ended 12/31/12 5.17% S&P 500 INDEX(1) Average Annual Total Return One Year Ended 12/31/12 16.00% Five Years Ended 12/31/12 1.66% Ten Years Ended 12/31/12 7.10% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Socially Responsible Fund and the S&P 500 Index through 12/31/12. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods since inception, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns since inception would have been lower. For the year ended December 31, 2012, there were no waivers. 13 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2012) Stock markets around the world rallied in 2012 as stimulus measures by central banks overshadowed continuing concerns about a slowing global economy. After getting off to a fast start in the first quarter, equity markets sold off in the second quarter as fears over the European debt crisis and a “hard-landing” in the Chinese economy rattled investors. Markets reversed course in July as concerns over a euro-zone breakup subsided when European Central Bank President Mario Draghi declared that the ECB would do “whatever it takes” to preserve the monetary union. Markets trended downwards to start the fourth quarter as election jitters and worries about the upcoming “fiscal cliff” weakened investor confidence. Equity markets rallied on the final trading day of the year as U.S. political leaders hinted that an agreement to avoid the “fiscal cliff” was imminent. Supported by generally strong corporate earnings, investors shifted out of defensive sectors and into the more cyclical, economically-sensitive areas of the market in 2012. Financials and Consumer Discretionary were the best performing sectors for the year, returning 26.4% and 23.9%, respectively, while Utilities was the worst, returning 2.2%. For 2012, small capitalization stocks outperformed large capitalization stocks returning 18.8% and 15.7%, respectively, and across market capitalizations, value stocks generally outperformed growth stocks. The small value style delivered the best returns for the year, up 21.5%, while large value and mid growth trailed other styles, returning 14.6% and 13.5%, respectively. The Socially Responsible Fund (the “Fund”) returned 15.61% in the year ended December 31, 2012, trailing the Fund’s benchmark (the S&P 500 Index) return of 16.00%. The Fund’s performance was hampered by poor stock selection in Health Care and Energy. Underperformance was modestly offset by strong stock selection and an overweight allocation in Consumer Discretionary, as well as strong stock selection in Materials. Despite the Fund’s underperformance versus its benchmark, we remain confident in our sub-adviser’s portfolio management teams, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2013 and should benefit as macroeconomic fears are allayed and investors return their focus to company fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 14 Wilshire Variable Insurance Trust Disclosure of Fund Expenses For the Six Months Ended December 31, 2012 (Unaudited) All mutual funds have operating expenses. As a shareholder of a mutual fund, you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your Fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Fund’s costs in two ways: Actual Fund Return:This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return for the period, the “Expense Ratio” column shows the period’s annualized expense ratio, and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your Fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your Fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return. It assumes that the Fund had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission (“SEC”) requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Fund’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Variable Insurance Trust has no such charges or fees, but they may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. 15 Wilshire Variable Insurance Trust Disclosure of Fund Expenses - (Continued) For the Six Months Ended December 31, 2012 (Unaudited) Beginning Account Value 07/01/12 Ending Account Value 12/31/12 Expense Ratio(1) Expenses Paid During Period 07/01/12-12/31/12(2)(3) Equity Fund(4) Actual Fund Return 0.77% Hypothetical 5% Return 0.77% Balanced Fund(4) Actual Fund Return 0.18% Hypothetical 5% Return 0.18% Income Fund Actual Fund Return 1.08% Hypothetical 5% Return 1.08% Small Cap Growth Fund Actual Fund Return 1.31% Hypothetical 5% Return 1.31% International Equity Fund Actual Fund Return 1.33% Hypothetical 5% Return 1.33% Socially Responsible Fund Actual Fund Return 1.30% Hypothetical 5% Return 1.30% Annualized, based on the Fund’s most recent fiscal half-year expenses. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 366. Expenses shown do not include annuity contract fees. The expense ratio does not include the expenses of the underlying funds. 16 Equity Fund Schedule of Investments December 31, 2012 Shares Value INVESTMENT IN UNDERLYING FUNDS — 52.5% Wilshire Large Cap Core Plus Fund*‡ $
